Citation Nr: 1022262	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-24 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot/ankle 
disorder as secondary to service-connected disability of 
residuals nonunion fracture, right tarsal navicular with 
post-traumatic arthritis, mid-tarsal joint and right ankle, 
secondary to old fracture/dislocation (right foot/ankle 
condition).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from June 1972 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection.

In June 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

In February 2009, the Board remanded the case for further 
evidentiary development that has not been substantially 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Preliminarily, the Board finds that the July 2009 VA 
examination and corresponding medical opinions of July 2009 
and March 2010 do substantially comply with the Board's 
remand directives of February 2009 with respect to the 
Veteran's left ankle.  However, in its remand, the Board made 
it clear that any examiner was to also identify any left foot 
disorder, and comment on whether it was caused or aggravated 
by his service-connected right ankle disability, and the July 
2009 examiner did not address this aspect of the Board's 
directive.  

More specifically, after noting that the April 2007 VA 
examiner had diagnosed the Veteran with hammertoe of the 
second toe, the Board further noted that a June 2007 opinion 
by the Veteran's VA primary care physician indicated that, 
among other conditions, the Veteran had chronic pain of the 
left foot and ankle and peripheral neuropathy; various 
treatment records indicated that the Veteran had sought VA 
treatment for pain in his left foot and ankle; in a November 
2006 pharmacy pain management note, the Veteran reported that 
his pain was located in the left and right foot/ankle and 
lower back); a June 2007 primary care nursing note described 
the location of pain as the feet and ankles; the Veteran 
reported at his April 2007 VA examination that his left foot 
had been hurting him for years; and that a June 2007 
statement by his VA primary care physician noted that the 
Veteran currently suffered from chronic low back pain, 
chronic left and right foot and ankel [sic] pain and from 
peripheral neuropathy.  Consequently, based on the foregoing, 
the Board is unable to conclude that there has been 
substantial compliance with this aspect of its previous 
remand, and that remand is therefore required for a new 
examination and opinion as to whether any left foot disorder 
was caused or aggravated by the Veteran's service-connected 
right ankle disability.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran 
to have an appropriate VA examination 
of the left foot.  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies 
should be conducted.

The VA examination report must provide 
complete rationale for all opinions and 
must address the following matters:

(a) Identify each current disability, 
if any, of the Veteran's left foot, to 
include any nerve disability.  

(b) For each diagnosed disability, 
explain whether it is at least as 
likely as not (that is, a probability 
of 50 percent or greater) that the 
Veteran's currently diagnosed left foot 
disability has been either (i) caused 
by, or (ii) aggravated by, the 
Veteran's service-connected disability 
of residuals nonunion fracture, right 
tarsal navicular with post-traumatic 
arthritis, mid-tarsal joint and right 
ankle, secondary to old 
fracture/dislocation.

If it is not possible to provide the 
requested opinions, the examiner should 
include an explanation of why it is not 
possible.

(c) If the Veteran's service-connected 
right foot/ankle disability aggravates 
any currently-diagnosed disability of 
the left foot, for each such disability 
that is aggravated, the examiner should 
also describe:

(i) the nature of, and the level of, 
the disability of the left foot before 
the right foot/ankle disability began 
making the left foot disability worse;

(ii) at what level the left foot 
disability would have currently been 
due to the natural progression of that 
disease without the aggravation by the 
right foot/ankle; and

(iii) the current level of the left 
foot disability as a result of 
aggravation by the service-connected 
right foot/ankle disability.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.

3.  Finally, readjudicate the issue on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran and his representative 
an appropriate amount of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

